Title: To Alexander Hamilton from Daniel Jackson, 6 April 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir
            Watertown 6 April 1799.
          
          Inclosed is a Return of Capt. Lemuel Gates’s Company, for the Month of March.
          I wrote you the 24th. February, Inclosing a Return of ordnance &c at Castle William; and on the 17th. of March Inclosed a rough draft of the Forts, at Marblehead, Salem & Cape Ann.
          Capt. Stoddard informs me he has received orders to transmit his monthly Return to you; the former Orders of the Secretary of War, are, that the Returns be made to me, and for me to transmit a Return for the whole; If this meets your approbation, I shall at the same time, be acquainted with the Strength of the Artillerists & Engineers, under my Command, without ordering A seperate Return to be made to me for that purpose.
          Sir, you will see by the Returns, that there are Recruits, sufficient (Including those at Vermont,) to Compleat Four Companies of Artillerists & Engineers; I wish for your permission, to Annex them to Capts. Wadsworth, Stoddard, Gates & Barron’s Companies (The latter, I am informed by the President, is lately appointed.) Also to proportion them by your Orders, to those Garrisons, that are entirely destitute of Artillerists & Engineers; Viz. New london, Marblehead, Salem & Cape Ann.
          Sir, I wish to suggest, whether it will be consistent, to have one, or two, or More Pieces of Field Artillery, on each Garrison, to teach the Soldiers thier Exercise, and at the same time, I think they would be always ready for any excursion to assist in quelling, Internal or External Enemies.
          Rather than to be deprived, by an appointment, that should take place, of my Superintending the alteration & addition of the Fortifycations, at the Eastward, (If I am stationed here;) I should rather undertake them without any extra pay, than to have my Country, imposed upon in the manner it has been heretofore by former Engineers. Capt. Stoddard, informs me, that in firing Salutes part of the Works fell down a Portland.
          Capt. Stoddard further informs me, that he is not able to inforce that strict discipline, that he would wish, in consiquence of his Soldiers being so nigh thier Relations & Friends: I would wish to suggest whether the Company at Rhode-Island, (belonging to the first Regt. Artillists & Engineers) might be ordered to New london & Capt. Stoddard take thier place, & Capt. Wadsworth be removed to Portland.
          I think thier will not be that difficulty arrising with the Troops on Castle William, for they are not allowed to go off without the permission of the Commanding Officer.
          I am Sir with the greatest Respect your most Obt. Huml Servnt
          
            D. Jackson Majr. 
            in 2d Regt. of Artills & Engr.
          
          Majr. Genl A Hamilton New york—
        